Citation Nr: 1744821	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-18 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include cervical degenerative disc disease.

2.  Entitlement to service connection for a low back disorder, to include lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

The Veteran testified at an August 2016 videoconference hearing before the undersigned.  A copy of the transcript is of record.

On appeal the Veteran has raised the issues of entitlement to service connection for upper and lower extremity radiculopathy, a sleep disorder secondary to pain associated with service connected disorders, and entitlement to an increased rating for headaches.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

The appeal is REMANDED to the AOJ.  


REMAND

The Veteran argues that service connection is warranted for cervical and lumbar spine disorders, to include due to residuals of an inservice motor vehicle accident.  A review of the Veteran's service treatment records reveal that in May 1968, he was involved in a motor vehicle accident and suffered facial injuries.  He is now service connected, in part, for residuals of a traumatic brain injury.  The service treatment records also note complaints of low back pain, and in November 1968 he was diagnosed with a sacroiliac sprain.  Post service the Veteran has been diagnosed with lumbar degenerative joint disease, and he reports a history of chronic neck pain. 

At his August 2016 hearing the Veteran testified that he received treatment for his cervical and low back disorders from two unnamed private medical providers, as well as from a Dr. Cana shortly after separation from service.  Unfortunately, the medical records from these providers are not of record.  VA has an affirmative duty to assist claimants obtain relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

Further, at a January 2011 VA lumbar spine examination the appellant was noted to have undergone a 1969 postservice examination by a railroad company.  Following that examination the appellant was reportedly told that he had a "slipped" lumbar disc.  There is no evidence that the 1969 railroad examination report has ever been requested.  Additionally, at the January 2011 VA examination the appellant reported a long history of employment with General Motors.  The Board believes that medical records from that employer should also be secured.

An October 2011 VA examiner opined that it was less likely than not that the Veteran's cervical spine condition was related to his military service or service-connected disorders because he found no evidence of a neck complaint.  Significantly, imaging studies of the cervical spine from 2012 which show cervical degenerative disc disease were not available to his examiner, and the examiner did not opine whether the Veteran's cervical spine disorder was aggravated by his service-connected disabilities.  Hence, this examination is inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he identify the names of any VA and/or private medical care providers where he received treatment for the disorders at issue from 1969 to present.  For each named facility, the Veteran should identify when he received care from that facility or provider.  The Veteran must provide VA with signed authorizations for any private provider identified.  The Veteran is advised that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.

Thereafter, appropriate development must be undertaken to secure all pertinent records which are not currently part of the claims files to include, but not limited to, those from Dr. Cana, General Motors, and the railroad company who examined the appellant in 1969.  If the RO cannot locate such records, it must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.
 
2.  Thereafter schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed cervical spine and/or low back disorders.  The examiner is to be provided access to the VBMS file, the Virtual VA file, and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  

Following the examination, the examiner must opine:

i. Whether it is at least as likely as not that any diagnosed cervical spine or low back disorder is related to the claimant's active duty service, to include due to an inservice motor vehicle accident.  

ii. Whether it is at least as likely as not that any diagnosed cervical spine disorder is due to or is aggravated by any service-connected disability, to include residuals of a traumatic brain injury.

A full and complete explanatory rationale must be provided for any opinion offered.  If any requested opinion cannot be answered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training to offer an opinion.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  After the development requested has been completed the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his/her consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Then, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


